Title: To George Washington from Charles Carroll of Carrollton, 23 April 1796
From: Carroll, Charles (of Carrollton)
To: Washington, George


        
          Dear Sir
          Annapolis 23d April 1796
        
        The principal surveyor in the city of Washington has applied to me to recommend him to be appointed to lay out, under the direction of general Knox, the boundary lines between the United States and Canada, & has transmitted to me an authenticated copy of a letter from the Commissioners to you recommending him to that appointment. My recommendation can add but little, if any, weight to that of the Commissioners; however I can with truth say from my experience & knowledge of Mr Freeman that he deserves the character given of him by those gentlemen.
        Mr Richard Sprigg Junr is elected a Representative in the room of Mr Duvall. The citizens of this town have instructed him to vote for the appropriations to carry into effect & operation the british treaty—In this measure our citizens were nearly unanimous. It being county-court week several respectable persons from the county were present at the meeting; all of them approved of instructing and would willingly have signed the instructions, but not being citizens of Annapolis, it was thought improper: I believe they will be signed by almost every influential character in the county to whom these or similar instructions may be presented.
        The proceedings of the H. of Representatives have excited a very general alarm amongst us, thinking as we do, that they have a strong tendency to involve this country in a war, a measure deprecated by every well wisher to it.
        Removed from the scene of action, and having no correspondence with any members of either branch, I am totally at a loss to account for the motives of the Majority. Do they wish to engross all power to themselves, & to destroy the checks & balances established by the Constitution? does a blind & inveterate hatred to G.B., and an inordinate & impolitic predilection for France influence their conduct? Is it the real interest of this country, that either of those powers should obtain a decided superiority over the other? does not our tranquility depend on their remaining pretty equally balanced? Pardon, Sir, if they are improper, these questions, & sentiments; they are the overflowings of a mind deeply agitated by the present very important Crisis. What can the Representatives expect, if the treaty remains unexecuted

on our part? another treaty more favorable? surely they Can not entertain a reasonable hope of such an event: and yet I see no alternative between setting on foot another treaty to resettle matters already settled by a treaty already made, but not executed, or going to war with G.B., or of tamely & ignominiously submitting to the continued detention of the posts, & part of our territory, & farther depredations in, & obstructions to our commerce.
        On your steadiness & wisdom, Sir, on the firmness & Judgment of the Senate, combined with the exertions of all good citizens, & principally on that kind Providence, which has hitherto preserved us, wisely for our deliverance from the dangers which now hang over us.
        I beg a tender of my respectful compliments to Mrs Washington and remain with Sentiments of the highest respect & regard Dr Sir Yr most obdt hum. Servant
        
          Ch. Carroll of Carrollton
        
      